DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 5 – 7, 11 and 17 - 18 are currently amended.
This office action is in response to submission of the amendments on 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Objections to the claims
Applicant’s amendments overcome the claim 13 objection.  Therefore it is withdrawn.

Response to Rejections under 35 U.S.C. §112
Applicant’s amendments overcome the 112(b) rejection.  Therefore it is withdrawn.

Response to Rejections under 35 U.S.C. §103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Sait is related to ‘accurately determining which of a set of networked computing environments most closely approximates a target computing environment.’ ”

	Applicant appears to argue that Sait is related to something different from the claimed invention. The requirement for analogous art are discussed in MPEP 2141.01(a)(I) (“Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”).  Therefore art can be analogous even if it is related to something different from the claimed invention.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “The coefficient of equivalency is a comparison between the target computing environment 102 and the networked computing environment, which gives Sait a way to accurately determine how the networked computing environment will execute the workload based on the comparison of the environments.  Sait does not change the target computing environment while executing the workload and depends on the coefficient of equivalency. Therefore, Sait fails to teach or even mention modifying the target computing environment 102 to simulate the networked computing environment because the coefficient of equivalency permits Sait to mathematically model the networked computing environment without changing the target computing environment, thus removing any need to modify the target computing environment” (emphasis added)

Applicant appears to argue that Sait teaches away from “throttling components in the execution system to adjust all of the system performance metrics of the execution system” since Sait does not “need to modify the target computing environment” (see emphasis in Applicant’s remarks).  The requirements for teaching away are discussed in MPEP 2141.02(VI).  Examiner notes that for a prior art reference to teach away it should “criticize, or otherwise discourage the solution claimed”.  Merely “removing any need” to perform a throttling of a computing environment does not amount to “criticize, or otherwise discourage” the recited throttling.  Therefore Applicant’s arguments are not persuasive.

target computing environment while executing the workload and depends on the coefficient of equivalency” (see emphasis in Applicant’s remarks above).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that it is the claimed “execution system” which is throttled and which corresponds to Sait’s “networked computing environment” (see Claim Rejections - 35 USC § 103).  Further, Sait explicitly discloses that an execution environment can be executed at less than its maximum resources while executing a workload (see Paragraph 34 “specifying for example only the capacity that the target computing environment 102 makes available for execution of the workload.”).  Further, Sait explicitly discloses that the “networked computing environment” can have its resources reduced from the maximum available while executing a workload (i.e. throttling components in an execution system) (see Paragraph 29 networked computing environments having ceiling usage limits on the resources are defined, where the limits are up to the maximum available resources on the host “the host computing environment 112 may provide multiple virtual machines 116, each of which may represent a distinct networked computing environment with its own resource profile. … Alternatively, in some embodiments, the host computing environment 112 may not place a particular limit on the resources available to a virtual machine 116 beyond the availability of the hosts 114”).  Therefore Applicant’s arguments are not persuasive.  

Applicant appears to argue that Sait does not teach “estimating a target execution time for the application on the target system responsive to the throttled execution time” since Applicant argues that “Sait fails to teach or even mention modifying the target computing environment 102 to simulate the networked computing environment” (see emphasis in Applicant’s remarks above).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Sait is not relied upon to teach any simulating or estimating based on a throttled execution system, and Wu is relied upon to teach “estimating a target execution time for the application on the target system responsive to the throttled execution time”.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “The Examiner introduced Wu to teach estimating a target execution time for the application on the target system responsive to the throttled execution time. … Wu taches [sic] modeling GPU performance between base and target configuration by mathematically adjusting the base execution with CU scaling values. Wu fails to teach or even mention throttling the base configuration to simulate the target configuration, and Wu would never need to throttle the base configuration since the scaling values accommodate and differences between the base configuration and the target configuration.” (emphasis added)

Applicant appears to argue that Wu does not teach that the base configuration is throttled.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Wu teaches that an execution time on a base system is used to predict execution time on a target system (estimate a target execution time) (see Page 567, Left), and that the predicted execution time on the target system depends directly on the base execution time (responsive to a base system execution time) (see Page 569, Left).  Further, Wu’s base configuration reasonably encompasses the throttled execution system of Sait which teaches “measuring a throttled execution time while running an application on the throttled execution system” (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.  

Applicant appears to argue that Wu teaches away from “estimating a target execution time for the application on the target system responsive to the throttled execution time” since Wu does not “need to throttle the base configuration since the scaling values accommodate and differences between the base configuration and the target configuration” (see emphasis in Applicant’s remarks).  The requirements for teaching away are discussed in MPEP 2141.02(VI).  Examiner notes that for a prior art reference to teach away it should “criticize, or otherwise discourage the solution claimed”.  Merely “would never need” to throttle the base configuration does not amount to “criticize, or otherwise discourage” the recited throttling.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Claims 4, 8, 10, 12, 16, and 20 depend from one of claims 1, 9, and 13. Thus, for at least the stated reasons, claims 1, 9, and 13 are believed to be patentable, and dependent claims 4, 8, 10, 12, 16, and 20 are likewise believed patentable over Sait in view of Wu under 35 U.S.C. § 103.
…

…
Oden teaches GPU-GPU data transfer time, but Oden fails to teach or even mention throttling the execution system to simulate the target system.
…
Ammendola teaches node to node communication speed rating, but Ammendola fails to teach or even mention throttling the execution system to simulate the target system.
…
Brock teaches throttling includes reducing a clock speed of the CPU, but Brock fails to teach or even mention throttling the execution system to simulate the target system.
…
Yun teaches throttling includes reducing a clock speed of the GPU, but Yun fails to teach or even mention throttling the execution system to simulate the target system.
…
Nugteren, Oden, Ammendola, Brock, and Yun, either separately or in combination, fail to cure the deficiencies of Sait and\or Wu, at least with respect to the independent claims”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8 – 10, 12 – 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sait, A. (US 2017/0302590) (henceforth “Sait (590)”) in view of Wu et al. “GPGPU Performance and Power Estimation Using Machine Learning” (henceforth “Wu”).  Sait (590) and Wu are analogous art since they are in the same field of computing system simulations.

With regard to claim 1, Sait (590) teaches a computer-implemented method for target system simulation, the computer-implemented method comprising: (Sait (590) Paragraph 79)
determining system performance metrics for a target system and an execution system; (Sait (590) Paragraph 24 and Figure 1 one system is used to assess an execution workload based on having different resources (for a target system and an execution system) “aspects of the present disclosure may be used to assess networked computing environments that differ solely in terms of one or more computing resources, e.g., to assess the execution of a particular workload in otherwise-identical computing environments where one of the environments has applied a memory upgrade and an operating system patch” 
    PNG
    media_image1.png
    466
    950
    media_image1.png
    Greyscale
, and Paragraph 34 various performance metrics are specified “Illustratively, the resource metrics may include metrics such as capacity and throughput ( e.g., read/write speed) of, for example, a memory or a storage medium. As a further example, the resource metrics may include a manufacturer's specifications or benchmark performance results for, e.g., a CPU or a GPU.”)
generating a ratio of estimation between the system performance metrics for the target system and the execution system; (Sait (590) Paragraph 46 a ratio of 1.92 is computed (generating a ratio of estimation) to relate execution time between a target computing environment (the target system) and a networked computing environment (the execution system) “At (10), the coefficient determination component 206 may calculate a coefficient of equivalency for the workload, the target computing environment 102, and the networked computing environment, based in part on the aggregate utilization metrics.  Illustratively, the coefficient determination component 206 may calculate a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”)
throttling components in the execution system to adjust all of the system performance metrics of the execution system responsive to the ratio of estimation to create a throttled execution system; (Sait (590) Paragraph 46 a ratio greater than 1 means the networked computing environment (execution system) is slower than the target computing environment (target system) “a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”, and Paragraph 34 an execution environment can limit the resources available to execute a workload (throttling components to adjust all of the system performance metrics) “As non-limiting examples, the resources of the target computing environment 102 for which metrics may be provided include CPUs, GPUs, memories, network interfaces, computer-readable and computer-writable storage media, operating systems, and the like. The performance metrics may further be specified in terms of actual capacity or available capacity, specifying for example only the capacity that the target computing environment 102 makes available for execution of the workload.”, and Paragraph 56 the networked computing environment is selected to have the specified ratio (responsive to the ratio of estimation) “the selection of a networked computing environment is based in part on the coefficient of equivalency for each networked computing environment”, and Paragraph 29 networked computing environments having ceiling usage limits on the resources are defined, where the limits are up to the maximum available resources on the host (throttling components in an execution system) “the host computing environment 112 may provide multiple virtual machines 116, each of which may represent a distinct networked computing environment with its own resource profile. … Alternatively, in some embodiments, the host computing environment 112 may not place a particular limit on the resources available to a virtual machine 116 beyond the availability of the hosts 114”)
measuring a throttled execution time while running an application on the throttled execution system; and (Sait (590) Paragraph 15 resource metrics can be generated for the networked computing environment during execution of a workload (while running an application on the throttled execution system) “A networked computing environment may, for example, have predetermined resource metrics based on provisioning specifications, established performance characteristics, or other data. Illustratively, resource metrics for a networked computing environment may be generated by causing execution of the reference workload in the networked computing environment, monitoring the execution of the workload, and collecting the resource metrics”, and Paragraph 61 metrics on the usage duration of individual resources is collected which represent a total execution time (measuring a throttled execution time) “The collected metrics may further include one or more durations for which a networked computing resource was utilized. … One skilled in the art will appreciate that modern computing environments support utilizing resources in parallel, that the durations of utilization for the individual resources may thus not have a linear relationship with the total execution time for the workload”)

Sait (590) does not appear to explicitly disclose: estimating a target execution time for the application on the target system responsive to the throttled execution time.

However Wu teaches:
estimating a target execution time for the application on the target system responsive to a base system execution time (Wu Page 567, Left an execution time on a base system is used to predict execution time on a target system (estimate a target execution time) “To make a prediction, the kernel’s performance counter values and base execution time must first be gathered by executing it on the base hardware configuration. These are then passed to the model, along with the desired target hardware configuration, which will output a predicted execution time at that target configuration”, and Page 569, Left the predicted execution time on the target system depends directly on the base execution time, where the base system could be a throttled system (response to the throttled execution time) “The difference between the base and target configuration CU counts determines which, if any, CU scaling values are multiplied with the base execution time.  After applying CU scaling values to the base execution time, the resulting scaled value is further scaled using the memory and engine frequency sets corresponding to the target CU count” 
    PNG
    media_image2.png
    140
    492
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) with the method of performing the estimating of the execution time using a scaling value disclosed by Wu.  One of ordinary skill in the art would have been motivated to make this modification in order to estimate application performance on a system that is being evaluated (Wu Abstract “At many stages of the design process, it is important to estimate how application performance and power are impacted by these options”).

With regard to claim 9, Sait (590) in view of Wu teaches a non-transitory computer-readable storage medium comprising a computer-readable program executed on a processor in a data processing system to simulate a target system, wherein the computer-readable program when executed on the processor causes a computer to perform the steps of: (Sait (590) Paragraph 79 “The memory 710 contains computer program instructions that the processing unit 702 executes in order to implement one or more embodiments.”)
determining system performance metrics for a target system and an execution system; (Sait (590) Paragraph 24 and Figure 1 one system is used to assess an execution workload based on having different resources (for a target system and an execution system) “aspects of the present disclosure may be used to assess networked computing environments that differ solely in terms of one or more computing resources, e.g., to assess the execution of a particular workload in otherwise-identical computing environments where one of the environments has applied a memory upgrade and an operating system patch” 
    PNG
    media_image1.png
    466
    950
    media_image1.png
    Greyscale
, and Paragraph 34 various performance metrics are specified “Illustratively, the resource metrics may include metrics such as capacity and throughput ( e.g., read/write speed) of, for example, a memory or a storage medium. As a further example, the resource metrics may include a manufacturer's specifications or benchmark performance results for, e.g., a CPU or a GPU.”)
generating a ratio of estimation between the system performance metrics for the target system and the execution system; (Sait (590) Paragraph 46 a ratio of 1.92 is computed (generating a ratio of estimation) to relate execution time between a target computing environment (the target system) and a networked computing environment (the execution system) “At (10), the coefficient determination component 206 may calculate a coefficient of equivalency for the workload, the target computing environment 102, and the networked computing environment, based in part on the aggregate utilization metrics.  Illustratively, the coefficient determination component 206 may calculate a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”)
throttling components in the execution system to adjust all of the system performance metrics of the execution system responsive to the ratio of estimation to create a throttled execution system; (Sait (590) Paragraph 46 a ratio greater than 1 means the networked computing environment (execution system) is slower than the target computing environment (target system) “a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”, and Paragraph 34 an execution environment can limit the resources available to execute a workload (throttling components to adjust all of the system performance metrics) “As non-limiting examples, the resources of the target computing environment 102 for which metrics may be provided include CPUs, GPUs, memories, network interfaces, computer-readable and computer-writable storage media, operating systems, and the like. The performance metrics may further be specified in terms of actual capacity or available capacity, specifying for example only the capacity that the target computing environment 102 makes available for execution of the workload.”, and Paragraph 56 the networked computing environment is selected to have the specified ratio (responsive to the ratio of estimation) “the selection of a networked computing environment is based in part on the coefficient of equivalency for each networked computing environment”, and Paragraph 29 networked computing environments having ceiling usage limits on the resources are defined, where the limits are up to the maximum available resources on the host (throttling components in an execution system) “the host computing environment 112 may provide multiple virtual machines 116, each of which may represent a distinct networked computing environment with its own resource profile. … Alternatively, in some embodiments, the host computing environment 112 may not place a particular limit on the resources available to a virtual machine 116 beyond the availability of the hosts 114”)
measuring a throttled execution time while running an application on the throttled execution system; and (Sait (590) Paragraph 15 resource metrics can be generated for the networked computing environment during execution of a workload (while running an application on the throttled execution system) “A networked computing environment may, for example, have predetermined resource metrics based on provisioning specifications, established performance characteristics, or other data. Illustratively, resource metrics for a networked computing environment may be generated by causing execution of the reference workload in the networked computing environment, monitoring the execution of the workload, and collecting the resource metrics”, and Paragraph 61 metrics on the usage duration of individual resources is collected which represent a total execution time (measuring a throttled execution time) “The collected metrics may further include one or more durations for which a networked computing resource was utilized. … One skilled in the art will appreciate that modern computing environments support utilizing resources in parallel, that the durations of utilization for the individual resources may thus not have a linear relationship with the total execution time for the workload”)

Sait (590) does not appear to explicitly disclose: estimating a target execution time for the application on the target system responsive to the throttled execution time.

However Wu teaches:
estimating a target execution time for the application on the target system responsive to the throttled execution time (Wu Page 567, Left an execution time on a base system is used to predict execution time on a target system (estimate a target execution time) “To make a prediction, the kernel’s performance counter values and base execution time must first be gathered by executing it on the base hardware configuration. These are then passed to the model, along with the desired target hardware configuration, which will output a predicted execution time at that target configuration”, and Page 569, Left the predicted execution time on the target system depends directly on the base execution time, where the base system could be a throttled system (response to the throttled execution time) “The difference between the base and target configuration CU counts determines which, if any, CU scaling values are multiplied with the base execution time.  After applying CU scaling values to the base execution time, the resulting scaled value is further scaled using the memory and engine frequency sets corresponding to the target CU count” 
    PNG
    media_image2.png
    140
    492
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) with the method of performing the estimating of the execution time using a scaling value disclosed by Wu.  One of ordinary skill in the art would have been motivated to make this modification in order to estimate application performance on a system that is being evaluated (Wu Abstract “At many stages of the design process, it is important to estimate how application performance and power are impacted by these options”).

With regard to claim 13, Sait (590) teaches a target system simulator, the simulator comprising: a memory; and one or more processors in communication with the memory, the memory including program code configured to: (Sait (590) Paragraph 79 “The memory 710 contains computer program instructions that the processing unit 702 executes in order to implement one or more embodiments.”)
determine system performance metrics for a target system and an execution system; (Sait (590) Paragraph 24 and Figure 1 one system is used to assess an execution workload based on having different resources (for a target system and an execution system) “aspects of the present disclosure may be used to assess networked computing environments that differ solely in terms of one or more computing resources, e.g., to assess the execution of a particular workload in otherwise-identical computing environments where one of the environments has applied a memory upgrade and an operating system patch” 
    PNG
    media_image1.png
    466
    950
    media_image1.png
    Greyscale
, and Paragraph 34 various performance metrics are specified “Illustratively, the resource metrics may include metrics such as capacity and throughput ( e.g., read/write speed) of, for example, a memory or a storage medium. As a further example, the resource metrics may include a manufacturer's specifications or benchmark performance results for, e.g., a CPU or a GPU.”)
generate a ratio of estimation between the system performance metrics for the target system and the execution system; (Sait (590) Paragraph 46 a ratio of 1.92 is computed (generating a ratio of estimation) to relate execution time between a target computing environment (the target system) and a networked computing environment (the execution system) “At (10), the coefficient determination component 206 may calculate a coefficient of equivalency for the workload, the target computing environment 102, and the networked computing environment, based in part on the aggregate utilization metrics.  Illustratively, the coefficient determination component 206 may calculate a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”)
throttling components in the execution system to adjust all of the system performance metrics of the execution system responsive to the ratio of estimation to create a throttled execution system; (Sait (590) Paragraph 46 a ratio greater than 1 means the networked computing environment (execution system) is slower than the target computing environment (target system) “a coefficient of equivalency of 1.92 for a networked computing environment with measured aggregate utilization of 46 seconds and a target computing environment 102 with predicted aggregate utilization of 24 seconds.”, and Paragraph 34 an execution environment can limit the resources available to execute a workload (throttling components to adjust all of the system performance metrics) “As non-limiting examples, the resources of the target computing environment 102 for which metrics may be provided include CPUs, GPUs, memories, network interfaces, computer-readable and computer-writable storage media, operating systems, and the like. The performance metrics may further be specified in terms of actual capacity or available capacity, specifying for example only the capacity that the target computing environment 102 makes available for execution of the workload.”, and Paragraph 56 the networked computing environment is selected to have the specified ratio (responsive to the ratio of estimation) “the selection of a networked computing environment is based in part on the coefficient of equivalency for each networked computing environment”, and Paragraph 29 networked computing environments having ceiling usage limits on the resources are defined, where the limits are up to the maximum available resources on the host (throttling components in an execution system) “the host computing environment 112 may provide multiple virtual machines 116, each of which may represent a distinct networked computing environment with its own resource profile. … Alternatively, in some embodiments, the host computing environment 112 may not place a particular limit on the resources available to a virtual machine 116 beyond the availability of the hosts 114”)
measure a throttled execution time while running an application on the throttled execution system; and (Sait (590) Paragraph 15 resource metrics can be generated for the networked computing environment during execution of a workload (while running an application on the throttled execution system) “A networked computing environment may, for example, have predetermined resource metrics based on provisioning specifications, established performance characteristics, or other data. Illustratively, resource metrics for a networked computing environment may be generated by causing execution of the reference workload in the networked computing environment, monitoring the execution of the workload, and collecting the resource metrics”, and Paragraph 61 metrics on the usage duration of individual resources is collected which represent a total execution time (measuring a throttled execution time) “The collected metrics may further include one or more durations for which a networked computing resource was utilized. … One skilled in the art will appreciate that modern computing environments support utilizing resources in parallel, that the durations of utilization for the individual resources may thus not have a linear relationship with the total execution time for the workload”)

Sait (590) does not appear to explicitly disclose: estimate a target execution time for the application on the target system responsive to the throttled execution time.

However Wu teaches:
estimate a target execution time for the application on the target system responsive to a base system execution time (Wu Page 567, Left an execution time on a base system is used to predict execution time on a target system (estimate a target execution time) “To make a prediction, the kernel’s performance counter values and base execution time must first be gathered by executing it on the base hardware configuration. These are then passed to the model, along with the desired target hardware configuration, which will output a predicted execution time at that target configuration”, and Page 569, Left the predicted execution time on the target system depends directly on the base execution time, where the base system could be a throttled system (response to the throttled execution time) “The difference between the base and target configuration CU counts determines which, if any, CU scaling values are multiplied with the base execution time.  After applying CU scaling values to the base execution time, the resulting scaled value is further scaled using the memory and engine frequency sets corresponding to the target CU count” 
    PNG
    media_image2.png
    140
    492
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) with the method of performing the estimating of the execution time using a scaling value disclosed by Wu.  One of ordinary skill in the art would have been motivated to make this modification in order to estimate application performance on a system that is being evaluated (Wu Abstract “At many stages of the design process, it is important to estimate how application performance and power are impacted by these options”).

With regard to claim 4 and 10 and 16, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and further teaches wherein generating includes:
generating a maximum ratio from the system performance metrics for the target system and the execution system (Wu Page 566, Left and Figure 1 the response of the kernel and/or ranges of the system performance metrics results in a maximum performance scaling value, where the performance scaling value itself is a ratio since it is normalized to 1 at the origin (a maximum ratio from the system performance metrics) “Fig. 1(c) is more complex; its limiting factor depends on ratio of CUs to bandwidth. This requires a model that handles hardware component interactions [23], [54].” 
    PNG
    media_image3.png
    235
    1182
    media_image3.png
    Greyscale
, and Page 568, Left the relative performance values are analogous to execution times “Our first step is to convert the training kernel execution times into performance scaling values, which capture how the kernels’ performance changes as the number of CUs, engine frequency, and memory frequency are varied”)
for the ratio of estimation (Sait (590) Paragraph 22 the coefficient of equivalency can be set to any desired value which is achievable “In other embodiments, a coefficient of equivalency may be expressed according to a range of possible values that can be attributed to a measured time associated with networked computing environment and the target computing environment. For example, a coefficient of equivalency may be selected from one of four possible values ( e.g., 0.25, 0.50. 75 or 1)”)

With regard to claim 8 and 12 and 20, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and further teaches:
wherein estimating includes multiplying the throttled execution time by the ratio of estimation (Wu Page 569, Left “The difference between the base and target configuration CU counts determines which, if any, CU scaling values are multiplied with the base execution time.  After applying CU scaling values to the base execution time, the resulting scaled value is further scaled using the memory and engine frequency sets corresponding to the target CU count”)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sait (590) in view of Wu, and further in view of Nugteren et al. “The Boat Hull Model: Enabling Performance Prediction for Parallel Computing Prior to Code Development” (henceforth “Nugteren”), and further in view of Oden et al. “GGAS: Global GPU Address Spaces for Efficient Communication in Heterogeneous Clusters” (henceforth “Oden”).  Sait (590), Wu, Nugteren and Oden are analogous art since they are in the same field of computing system simulations.

claim 2 and 14, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and further teaches:
wherein determining includes calculating 
a central processing unit (CPU) speed rating, a graphics processing unit (GPU) speed rating as system performance metrics (Sait (590) Paragraph 34 the resource metrics can be specified as CPU/GPU benchmark performance results, where benchmarks comprise the time required to execute some known algorithm (i.e. the speed at which it gets executed) “Illustratively, the resource metrics may include metrics such as capacity and throughput ( e.g., read/write speed) of, for example, a memory or a storage medium. As a further example, the resource metrics may include a manufacturer's specifications or benchmark performance results for, e.g., a CPU or a GPU”)
a memory to GPU communication speed rating as a system performance metric (Wu Table 1  
    PNG
    media_image4.png
    236
    505
    media_image4.png
    Greyscale
)

Sait (590) in view of Wu does not appear to explicitly disclose: a CPU to GPU communication speed rating as a system performance metric.

However Nugteren teaches:
a CPU to GPU communication speed rating as a system performance metric (Nugteren Page 210, Right and Table 5 the overhead specific to the GPU data transfer can be computed (communication speed) and used in the predicted execution time computation, where it is implicit that the data transfer is from CPU-accessible memory to the internal GPU memory (a CPU to GPU communication) 
    PNG
    media_image5.png
    359
    482
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu with the inclusion of GPU data transfer time in the execution time disclosed by Nugteren.  One of ordinary skill in the art would have been motivated to make this modification in order to help with the selection of processor component in a computing system (Nugteren Abstract “With these trends of parallel computing, it becomes increasingly difficult to decide on which processor to run a given application, mainly because the programming of these processors has become increasingly challenging”).

Sait (590) in view of Wu, and further in view of Nugteren does not appear to explicitly disclose: a GPU to GPU communications speed rating as a system performance metric.

However Oden teaches:
a GPU to GPU communications speed rating as a system performance metric (Oden Page 6, Right to Page 7, Right the overall execution times are based on the GPU-GPU data transfer latencies “Since our experimental system consists of two nodes, we were only able to simulate scaling tests by varying the ratio between calculation and communication … In the following Figures 7-9 we compare execution times for different setups … Communication between GPUs is one of the main bottlenecks in GPU-accelerated high performance computing, so various work address this issue.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu, and further in view of Nugteren with the inclusion of GPU to GPU transfer latencies having a direct effect on the execution times disclosed by Oden.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the execution time of computing systems (Oden Abstract “We see performance benefits of up to 2x for basic benchmarks and up to 1.67x for stencil computations.”, and Page 7, Right “Communication between GPUs is one of the main bottlenecks in GPU-accelerated high performance computing, so various work address this issue.”).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sait (590) in view of Wu, and further in view of Ammendola et al. “GPU peer-to-peer techniques applied to a cluster interconnect” (henceforth “Ammendola”).  Sait (590), Wu, Nugteren and Ammendola are analogous art since they are in the same field of computing system simulations.

With regard to claim 3 and 15, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein determining includes calculating a node to node communication speed rating as the system performance metrics.

However Ammendola teaches:
wherein determining includes calculating a node to node communication speed rating as a system performance metric (Ammendola Figure 7 transferring directly between GPUs on different nodes without going through host memory results in significantly higher bandwidth (node to node communication speed rate) 
    PNG
    media_image6.png
    370
    495
    media_image6.png
    Greyscale
, and Page 813, Right and Table II the total compute time for peer-to-peer GPUs comprises (determining includes as a system performance metric) the network communication time explicitly separated out (calculating a node to node communication speed) “Ttot is the total compute time; Tbnd refers to the boundary computation, carried out on an independent CUDA stream respect to the bulk computation; Tnet is the communication time alone.” 
    PNG
    media_image7.png
    202
    497
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu with the inclusion of a node to node communication time in total computation time (Ammedola Abstract “In this paper we describe the architectural modifications required to implement peer-to peer access to NVIDIA Fermi- and Kepler-class GPUs on an FPGA-based cluster interconnect”).

Claims 5 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Sait (590) in view of Wu, and further in view of Brock et al. (US 2012/0005513) (henceforth “Brock (513)”).  Sait (590), Wu and Brock (513) are analogous art since they are in the same field of computing system simulations.

With regard to claim 5 and 17, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein throttling includes reducing a clock speed of a CPU.

However Brock (513) teaches:
wherein throttling includes reducing a clock speed of a CPU (Brock (513) Paragraph 6 throttling includes adjusting a processor clock frequency (includes reducing a clock speed of a CPU) “other throttling mechanisms, such as adjusting the instruction dispatch, fetch or decode rates of the processor cores can be used to adjust the effective processor clock frequency, and thereby adapt the operating performance/power level of a processor in conformity with environmental measurements”, and Abstract the processor performance is adjusted to a desired target level (throttling) “If the target performance is not met for each core in a voltage domain, the voltage is raised for the voltage domain until all cores meet the target performance”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu with the method of throttling the speed of a CPU disclosed by Brock (513).  One of ordinary skill in the art would have been motivated to make this modification in order to adjust CPU performance to obtain a desired target (Brock (513) Abstract “If the target performance is not met for each core in a voltage domain, the voltage is raised for the voltage domain until all cores meet the target performance.”).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sait (590) in view of Wu, and further in view of Yun et al. “A Novel Performance Prediction Model for Mobile GPUs” (henceforth “Yun”).  Sait (590), Wu and Yun are analogous art since they are in the same field of computing system simulations.

With regard to claim 6 and 18, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein throttling includes reducing a clock speed of a GPU.

However Yun teaches:
wherein throttling includes reducing a clock speed of a GPU (Yun Page 16239, Right GPU clock speed optionally throttled “For the test, a 3D game application (Supercar Shooter) was operated in an LG G3 device, with conditions enabling and disabling the throttling option”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu with the method of throttling the speed of a GPU disclosed by Yun.  One of ordinary skill in the art would have been motivated to make this modification in order to throttle components of the execution system according to desired scenarios (Yun Page 16239, Right “For the test, a 3D game application (Supercar Shooter) was operated in an LG G3 device, with conditions enabling and disabling the throttling option …. These findings clearly reflected the performance difference caused by the use of the throttling function and confirmed that the performance of the Adreno GPUs was restricted to reduce device temperature.”).

Claim 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sait (590) in view of Wu, and further in view of Nugteren.  Sait (590), Wu and Nugteren are analogous art since they are in the same field of computing system simulations.

With regard to claim 7 and 11 and 19, Sait (590) in view of Wu teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein a GPU of the execution system until a GPU speed ratio is greater than the ratio of estimation.

However Nugteren teaches:
wherein throttling includes reducing a clock speed of a GPU of the execution system until a GPU speed ratio is greater than the ratio of estimation (Nugteren Page 205, Right experimentation can be used to determine which system component limit the overall performance which also depends on the particular application being executed, where increasing the GPU speed ratio above the ratio of estimation implies that another component besides the GPU limits the overall performance in the target system (i.e. the additional GPU speed is not fully utilized in the target system) “In order to determine whether the code snippet is compute or memory bound and to find the predicted execution time, we evaluate both equations and identify the one that gives us the highest execution time”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of estimated execution time of one system from the execution time of another system disclosed by Sait (590) in view of Wu with the inclusion of compute and memory bounds on predicted execution times disclosed by Nugteren.  One of ordinary skill in the art would have been motivated to make this modification in order to help with the selection of processor component in a computing system (Nugteren Abstract “With these trends of parallel computing, it becomes increasingly difficult to decide on which processor to run a given application, mainly because the programming of these processors has become increasingly challenging”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamazaki, F. (US 9286107) teaches estimating the execution time of a job.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129